DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
Response to Amendment
Amendment, filed on 3/17/2022 has been considered and entered. 
Claims 19-36 are cancelled. New claims 37-61 are added.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 37-54 recite “a resistor coupled to the internal lighting element” which is not mentioned in the disclosure, thus considered as new matter, which is not supported in original disclosure.
Claims 55-61 recite “a opening formed internally 1 to 12 millimeter away from a barrel”, which is not mentioned in the disclosure, thus considered as new matter, which is not supported in original disclosure. Such new matters should be deleted from the claims.
Claim Objections
Claims 39-42, 48-49,58,60 are objected to because of the following informalities:
Claims are required to be written in a single sentence, see (MPEP 608.01(m)), Each claim  should end with a  period. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 37-54 recite “a resistor coupled to the internal lighting element” which is not mentioned in the disclosure, thus considered as new matter, which is not supported in original disclosure.
Claims 55-61 recite “a opening formed internally 1 to 12 millimeter away from a barrel”  which is not mentioned in the disclosure, thus considered as new matter, which is not supported in original disclosure. Such new matters should be deleted from the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 39-40, 44-45, 48-49, 55-57, 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites “an airsoft gun” in line 2. In subsequent lines again recites “an airsoft gun” in line 4. This makes claim 37 is vague and indefinite. Since applicant is referring to one airsoft gun, to have proper antecedent basis the subsequent recitation of airsoft gun should read “the airsoft gun”.
Claim 37 should read as follows:
37. A device causing a phosphorescent projectile to glow when expelled from an airsoft gun comprising; an internal lighting element contained inside an airsoft gun housing;
a fourth opening formed in a cylinder sleeve member of the airsoft gun, 
a resistor is coupled to the internal lighting element; 
            a switching device coupled to the resistor and coupled to the internal lighting element; 
an airsoft battery coupled to the switching device, coupled to the resistor and coupled to the internal lighting element.
Similarly, for proper antecedent basis, claims 39-41, 44-45, 48-49, 55-57, 59 should read as follows:
	39. The device of claim 37 wherein the internal lighting element illuminates through an, opening formed in the cylinder sleeve member illuminating phosphorescent bbs contained inside the sleeve member before they are expelled from the gun.
40. The device of claim 37 wherein the light element is connected to the resistor to lower the airsoft gun battery voltage to a safe level for the internal lighting element.
41. The device of claim 37 wherein the lighting element and the resistor is connected to the airsoft gun battery.
44. A device causing a phosphorescent projectile to glow in the dark when expelled from an airsoft gun comprising: an internal lighting element contained inside a housing of the airsoft gun, a resistor coupled to the internal lighting element and the resistor is coupled to an airsoft gun motor; a transparent cylinder sleeve member.
45. The device of claim 44 wherein the transparent cylinder sleeve member is introduced and installed into the airsoft gun.
48. The device of claim 47 wherein the phosphorescent bb absorbs the illumination through the wall of the transparent cylinder sleeve member and glows.
49. The device of claim 47 wherein the internal lighting element's illumination is directed inward and penetrates the wall of the transparent cylinder sleeve member.
55. A device causing a phosphorescent projectile to glow in the dark when expelled from a gun comprising; an Internal lighting element, a battery pack. a switching device; the gun with an opening formed internally 1 to 12 millimeters away from a barrel of the gun.
56. The device of claim 55 wherein the opening is formed internally between 1 and 12 millimeters away from the barrel of the gun in a device that funnels the projectiles from a storage area to the barrel.
57. The device of claim 55 wherein the internal lighting element is coupled to the switching device.
59. The device of claim 55 wherein the switching device is coupled to the battery.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 37-61 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell (US 6061918).
Regarding claims 37, 40-42, 44-46, 51-53, 55-59, Schnell discloses a device (Fig 1) comprising a lighting element (28) contained inside a gun housing (breech area 15); an opening formed in a transparent cylindrical sleeve member (15) of the gun; a switching device (13) coupled to the lighting element; and a gun battery/electric motor (12) coupled to the switching device and the lighting element (lines 44-54 of column 2).
But, Schnell fail to disclose a resistor connected to internal lighting element and gun battery /motor.
However, it would have been obvious to one having ordinary skill in the art to use a resistor connected to battery and the lighting element to control current flowing through the path. 
Further, Schnell fail to disclose that the device causing a phosphorescent projectile to glow when expelled from an airsoft gun.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use such lighting device in the housing of the airsoft gun to illuminate BBs, since such illumination with help the user to operate the airsoft gun.
Regarding claims 38 & 49, Schnell discloses that the lighting element is internal and illuminates inward into the cylindrical sleeve member (breech area 15; Fig 1). 
Allowable Subject Matter
Claims 39, 43, 47-48, 50, 54, 60-61 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in office action, and to include all the limitations of the base claim and any intervening claims.
Response to Arguments
Schnell’s device has a light system in the breech area since light is in the breech area, while activated, it will inherently illuminate the breech area. 
Examiner respectfully acknowledged that Schnell’s device is different from airsoft gun.
In response to Applicant’s analysis against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875